DETAILED ACTION
This action is responsive to the application No.16/359,470 filed on 03/20/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 11/19/2020 in which claims 1-3, 7-8, and 13 are amended. Claims 1, 13 and 21 are independent claims. Claims 9 and 15-20 are canceled. New added claims 21-23, Claims 1-8, 10-14 and 21-23 are examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOON (US 2018/0204979 A1; hereinafter ‘Moon’).
Regarding independent claim 1, Moon's Fig. 1-4b and 6 discloses a light emitting device comprising: 
a substrate (110, [0051]) extending in a first direction (Z direction, see Fig. 1 and 2) and a second direction (Y direction, see Fig. 1 and 2); 

a plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0039 and 0099]) connecting the first light emitting structure (P1, see Fig. 1) to the second light emitting structure (P2, see Fig. 1), wherein the plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) are conductive structures (connection lines 160-1, [0040]) horizontally separated from and discontinuous in relation to each other (see Fig. 1); 
a second interconnection layer structure (connection line 160-2, see Fig. 1, [0058]) connecting the second light emitting structure (P2) to the third light emitting structure (P3, see Fig. 1); and 
a plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0098 and 0099]) connecting the third light emitting structure (P3) to the fourth light emitting structure (P4, see Fig. 1), wherein the plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) are conductive structures (connection lines 160-1, [0098]) horizontally separated from and
discontinuous in relation to each other (see Fig. 1);
	wherein the plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) are 
Regarding claim 2, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 1, wherein: 
the plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0039 and 0099]) each include at least a portion formed (see Fig. 1 and 6) at a first vertical height above the substrate (110); 
the plurality of third interconnection layer structures (connection line 160-4 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0058 and 0099]) each include at least a portion formed (see Fig. 1 and 6) at the first vertical height above the substrate (110); and 
the second interconnection layer structure (connection line 160-2, see Fig. 1, [0058]) is a conductive structure horizontally separated from and discontinuous in relation to the plurality of first interconnection layer structures (connection line 160-1, see Fig. 1) and the plurality of third interconnection layer structures (connection line 160-3, see Fig. 1).
Regarding claim 3, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 1, wherein: 
the plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) each extend lengthwise in the second direction (Y direction, see Fig. 1); 
the plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) each extend lengthwise in the second direction (Y direction, see Fig. 1); and 
the second interconnection layer structure (connection line 160-2, see Fig. 1, [0058]) is a conductive structure horizontally separated from and discontinuous in relation to the plurality of first interconnection layer structures (connection line 160-1, see Fig. 1 and 6) and the plurality of third interconnection layer structures (connection line 160-3, see Fig. 1 and 6) and extending lengthwise in the first direction (Z direction, see Fig. 1).
Regarding claim 4, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 3, wherein: 
each of the first through fourth light emitting structures (P1/P2/P3/P4, see Fig. 1 and 2) comprises a first conductive nitride semiconductor layer (122, Fig. 2, [0051-0053]), an active layer (124, [0051-0053]) above the first conductive nitride semiconductor layer (122), and a second conductive nitride semiconductor layer (126, see Fig. 2, [0052-0053]) above the active layer (124); 
each of the plurality of first interconnection layer structures (160-1, see Fig. 2) electrically connects the first conductive nitride semiconductor layer (122) of the first light emitting structure (P1) to the second conductive nitride semiconductor layer (126) of the second light emitting structure (P2); 
the second interconnection layer structure (160-2, see Fig. 1 in view of Fig. 2) electrically connects the first conductive nitride semiconductor layer (122) of the second light emitting structure (P2) to the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3); and
each of the plurality of third interconnection layer structures (160-3 see Fig. 1 in view of Fig. 2) electrically connects the first conductive nitride semiconductor layer (122) of the third light emitting structure (P3) to the second conductive nitride semiconductor layer (126) of the fourth light emitting structure (P4).
Regarding claim 5, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 4, wherein 
the plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) are spaced apart from each other (164-11 and 164-12 separated each other, extended from the connection body 162, see Fig. 6, [0016 and 0101]) in the first direction (Z direction), and the plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) are spaced apart from each other (164-11 and 164-12 separated each other, extended from the connection body 162, see Fig. 6, [0016 and 0101]) in the first direction (Z direction).
Regarding claim 6, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 4, wherein 
the second interconnection layer structure (connection line 160-2 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6) is connected to at least two portions (see Fig. 1) of each of the first conductive nitride semiconductor layer (122) of the second light emitting structure (P2) and the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3).
Regarding claim 7, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 4, further comprising:
a first current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) extending on the first (P1) and second light emitting structures  (P2) and formed to be electrically connected to the second conductive nitride semiconductor layer (126) of the first light emitting structure (P1);
a second current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) extending on the third (P3) and fourth light emitting structures (P4) and formed to be electrically connected to the first conductive nitride semiconductor layer (122) of the fourth light emitting structure (P4);
a first electrode (152, [0040]) on the first current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the first light emitting structure (P1);
a second electrode (154, [0040]) on the first current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the second light emitting structure (P2);
a third electrode (154 on P3, [0040]) on the second current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3); and
a fourth electrode (154 on P3, [0040]) on the second current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the fourth light emitting structure (P4). 
Regarding claim 8, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 7, 
wherein an entirety of the first electrode (152) vertically overlaps the second conductive nitride semiconductor layer (126) of the first light emitting structure  (P1),
wherein an entirety of the second electrode (154) vertically overlaps the second conductive nitride semiconductor layer (126) of the second light emitting structure (P2), 
wherein an entirety of the third electrode (154 on P3) vertically overlaps the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3), and 
wherein an entirety of the fourth electrode (154 on P4) vertically overlaps the second conductive nitride semiconductor layer (126) of the fourth light emitting structure (P4).
Regarding independent claim 21, Moon's Fig. 1-4b and 6 discloses a light emitting device comprising:
a substrate (110, [0051]) extending in a first direction (Z direction, see Fig. 1 and 2) and a second direction (Y direction, see Fig. 1 and 2); 
first through fourth light emitting structures (P1/P2/P3/P4, see Fig. 1, [0047]) each comprising a first conductive nitride semiconductor layer (122, Fig. 2, [0051-0053]), an active layer (124, [0051-0053]) arranged above the first conductive nitride semiconductor layer (122), and a second conductive nitride semiconductor layer (126, see Fig. 2, [0052-0053]) arranged above the active layer (124), the first through fourth light emitting structures (P1/P2/P3/P4, see Fig. 1) being spaced apart (i.e., adjacent, neighboring) from each other in the first and second directions (see Fig 1 and 2) and arranged in a matrix form (Fig. 1 show light emitting structures P1-P9 is arranged in a matrix form) on the substrate (110);
a plurality of first interconnection layer structures (connection line 160-1 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0039 and 0099]) connecting the first light emitting structure (P1) to the second light emitting structure (P2);
a second interconnection layer structure (connection line 160-2, see Fig. 1, [0058]) connecting the second light emitting structure (P2) to the third light emitting structure (P3);
a plurality of third interconnection layer structures (connection line 160-3 having multiple connection branches (164-11 and 164-12), see Fig. 1 and 6, [0098 and 0099]) connecting the third light emitting structure (P3) to the fourth light emitting structure (P4);
a first current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) extending on the first (P1) and second light emitting structures  (P2) and formed to be electrically connected to the second conductive nitride semiconductor layer (126) of the first light emitting structure (P1);
a second current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) extending on the third (P3) and fourth light emitting structures (P4) and formed to be electrically connected to the first conductive nitride semiconductor layer (122) of the fourth light emitting structure (P4);
a first electrode (152, [0040]) on the first current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the first light emitting structure (P1);
a second electrode (154, [0040]) on the first current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the second light emitting structure (P2);
 a third electrode (154 on P3, [0040]) on the second current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3); and
a fourth electrode (154 on P3, [0040]) on the second current diffusion layer (130) and vertically overlapping with the second conductive nitride semiconductor layer (126) of the fourth light emitting structure (P4).
Regarding claim 22, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 21, 
wherein an entirety of the first electrode (152) vertically overlaps with the second conductive nitride semiconductor layer (126) of the first light emitting structure  (P1),
wherein an entirety of the second electrode (154) vertically overlaps with the second conductive nitride semiconductor layer (126) of the second light emitting structure (P2), 
wherein an entirety of the third electrode (154 on P3) vertically overlaps with the second conductive nitride semiconductor layer (126) of the third light emitting structure (P3), and 
wherein an entirety of the fourth electrode (154 on P4) vertically overlaps with the second conductive nitride semiconductor layer (126) of the fourth light emitting structure (P4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MOON (US 2018/0204979 A1; hereinafter ‘Moon’).
Regarding claim 10, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 4, further comprising 
a first current diffusion layer structure (130 is to be the electrode to the n or p side of light-emitting structure 120) connected to the second conductive nitride semiconductor layer (126) of the first light emitting structure (P2, see Fig. 1-2), a second current diffusion layer structure (another 130 is to be the electrode to the n or p side of light-emitting structure 120) connected to the first conductive nitride semiconductor layer (122) of the fourth light emitting structure (P5), wherein layout shapes of the first current diffusion layer structure (130) and the second current diffusion layer structure (another 130).
Moon does not explicitly disclose
wherein layout shapes of the first current diffusion layer structure and the second current diffusion layer structure are T shapes.
It would have been an obvious matter of design choice to make each first current diffusion layer structure and the second current diffusion layer structure are T shapes, since such a modification would have involved a mere change in the design choice of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. Further, Applicant offers no reasoning as to why the particular shape/configuration involves more than routine engineering skill or is otherwise beyond the level skill of one of ordinary skill. It is expected as a part of the level skill of one of ordinary skill in the art to routinely optimizing the shape of the component determined through experimentation and optimization for a particular application.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form first current diffusion layer structure and the second current diffusion layer structure are T shapes, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of first current diffusion layer structure and the second current diffusion layer structure are T shapes for the purpose of electrically connected to the bonding pad through a plurality of through-holes.  
The configuration of the claimed “T shape” was a matter of choice, with a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant; thus that the particular claimed configuration is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of racetrack shape; In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.
Regarding claim 12, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 10, wherein 
the plurality of first interconnection layer structures (160-1, see Fig. 1 and 2) are arranged to be apart from each other with the first current diffusion layer structure (130, see Fig. 1 and 2) therebetween.
Regarding claim 23, Moon's Fig. 1-4b and 6 discloses the light emitting device of claim 21, wherein 
the first current diffusion layer (130 is to be the electrode to the n or p side of light-emitting structure 120) and the second current diffusion layer (another 130 is to be the electrode to the n or p side of light-emitting structure 120)
Moon does not explicitly disclose
the first current diffusion layer and the second current diffusion layer are T shapes.
It would have been an obvious matter of design choice to make each first current diffusion layer structure and the second current diffusion layer structure are T shapes, since such a modification would have involved a mere change in the design choice of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. Further, Applicant offers no reasoning as to why the particular shape/configuration involves more than routine engineering skill or is otherwise beyond the level skill of one of ordinary skill. It is expected as a part of the level skill of one of ordinary skill in the art to routinely optimizing the shape of the component determined through experimentation and optimization for a particular application.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form first current diffusion layer structure and the second current diffusion layer structure are T shapes, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of first current diffusion layer structure and the second current diffusion layer structure are T shapes for the purpose of electrically connected to the bonding pad through a plurality of through-holes.  
The configuration of the claimed “T shape” was a matter of choice, with a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant; thus that the particular claimed configuration is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of racetrack shape; In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
The dependent claim 11 identified distinct feature “lengths of the first current diffusion layer structure and the second current diffusion layer structure in the second direction are greater than lengths of each of the plurality of first interconnection layer structures and the plurality of third interconnection layer structures having multiple connection branches in the second direction;”
Claims 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 13: the prior art didn’t suggest or teach the claimed invention with “wherein the interconnection layer extends in a first direction, and a sum of lengths of the second conductive nitride semiconductor layers of the first and second light emitting structures in the first direction is less than a length of the interconnection layer in the first direction.” in combination with the other elements of the claim.
Dependent claim 14 is allowed by virtue of their dependency. 
The closest prior art MOON (US 2018/0204979 A1; hereinafter ‘Moon’) and EMURA (US 2018/0294391 A1; hereinafter ‘Emura’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. The followings are applicant’s argument.
 	Regarding of claims 1 and 21
Applicant’s Argument:  On pages 13-15 of Applicant’s Remarks, it is argued 
Moon fails to disclose wherein the plurality of first interconnection layer structures are conductive structures horizontally separated from and discontinuous in relation to each other; wherein the plurality of third interconnection layer structures are conductive structures horizontally separated from and discontinuous in relation to each other, and wherein the plurality of third interconnection layer structures are horizontally separated from and discontinuous in relation to the plurality of first interconnection layer structures as recited in amended independent claim 1. Therefore, amended independent claim 1 is allowable over Moon. 
Examiner’s response: The examiner respectfully disagrees because based on the new interpretation of rejection of claim 1 above Moon reference clearly discloses all claimed limitation amended in independent claim 1. Thus, Moon does disclose all amended in independent claim 1, Therefore, amended independent claim 1 is not allowable over Moon. Independent claims 21 are recite similar with amended independent claim 1 are not allowable over Moon reference for at least the same reasons provided above.
Claims are dependent upon claim 1 and claim 21 are not allowable over Moon for at least the same reasons provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG  LE/
Examiner, Art Unit 2815